

116 HR 1604 IH: White House Security Clearance Accountability Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1604IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Ms. Wasserman Schultz (for herself, Ms. Velázquez, Mr. Cohen, Mr. Hastings, Mr. Cicilline, Mr. Pocan, Mr. Ted Lieu of California, Mr. Johnson of Georgia, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to deny security clearances to any employee of the Executive
			 Office of the President who is under investigation by a Federal law
			 enforcement agency for aiding a foreign government or who fails to
			 disclose contacts with foreign nationals on Standard Form 86, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the White House Security Clearance Accountability Act. 2.Limitation on security clearances for certain Executive Office of the President employees (a)In generalSection 3110 of title 5, United States Code, is amended by adding at the end the following:
				
					(f)
 (1)A security clearance— (A)granted to any covered individual before the date of enactment of this subsection is hereby revoked; and
 (B)may not be granted or renewed for any covered individual after such date. (2)In this subsection, the term covered individual means any individual occupying a position in the Executive Office of the President—
 (A)who is under investigation by a Federal law enforcement agency for aiding a foreign government; or (B)who knowingly fails, or knowingly failed, to disclose (on Standard Form 86 or any successor form), to the extent such form requires such disclosure, any relationship or contact with a foreign national..
 (b)GAO reportNot later than 60 days after the date of enactment of this Act, the Comptroller General shall submit a report to the Committee on Oversight and Reform and the Committee on Homeland Security and Governmental Affairs describing any instance during the period beginning on January 20, 2017, and ending on the date of enactment of this Act in which an individual occupying a position in the Executive Office of the President was granted a security clearance despite an unfavorable recommendation from the White House Security Office, the Federal Bureau of Investigation, or any other Federal agency. Such report shall include the name and position of any such individual and the date the decision was made to grant the clearance.
			